UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2243


CLAUDIA LORENA COTO-DE GARRIDO, a/k/a Claudia Coto, a/k/a Claudia
Coto Hernandez; W.R.G.,

                    Petitioners,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: February 2, 2021                                  Decided: February 22, 2021


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioners.
Joseph H. Hunt, Assistant Attorney General, John S. Hogan, Assistant Director, Robbin K.
Blaya, Trial Attorney, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claudia Lorena Coto-De Garrido (Garrido) and her minor son, W.R.G., 1 natives and

citizens of El Salvador, petition for review of an order of the Board of Immigration Appeals

dismissing their appeal from the immigration judge’s decision denying Garrido’s

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT). 2 We have reviewed the record, including the transcript of the

merits hearing and all supporting evidence, in conjunction with the parties’ arguments and

relevant authorities. We discern no legal error in the agency’s holding that Garrido did not

advance a cognizable “particular social group.” See Amaya-De Sicaran v. Barr, 979 F.3d

210, 215-18 (4th Cir. 2020) (affirming Board’s holding that petitioner’s proposed social

group—“married El Salvadoran women in a controlling and abusive domestic

relationship”—was not legally cognizable (internal quotation marks omitted)). Further,

the record evidence does not compel a ruling contrary to any of the relevant factual

findings, see 8 U.S.C. § 1252(b)(4)(B), and substantial evidence supports the holding that

Garrido failed to establish a nexus between a statutorily protected ground and the claimed

past persecution or feared future persecution.

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Garrido (B.I.A. Oct. 2, 2018). We dispense with oral argument because the facts


       1
           WRG was a derivative asylum applicant. See 8 U.S.C. § 1158(b)(3).
       2
         Garrido’s brief is silent as to the denial of protection under the CAT. Thus, this
issue is waived. See Fed. R. App. P. 28(a)(8)(A); Cortez-Mendez v. Whitaker, 912 F.3d
205, 208 (4th Cir. 2019) (explaining that petitioner’s failure to address the denial of CAT
relief waived the issue).
                                             2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                           3